SCHEDULE II INFORMATION WITH RESPECT TO TRANSACTIONS EFFECTED DURING THE PAST SIXTY DAYS OR SINCE THE MOST RECENT FILING ON SCHEDULE 13D (1) SHARES PURCHASEDAVERAGE DATESOLD(-)PRICE(2) COMMON STOCK-RURAL CELLULAR CL A GAMCO ASSET MANAGEMENT INC. 11/27/0727,90044.0500 11/26/072,10044.0500 11/23/07135,00044.1002 11/20/079,40043.8985 11/20/0730,00043.8985 GABELLI FUNDS, LLC. GABELLI UTILITY TRUST 11/26/0732,20044.1000 THE GABELLI GLOBAL DEAL FUND 11/27/0780,00044.0600 11/26/0712,40044.1048 11/20/0721,10043.8985 GABELLI ABC FUND 11/26/0730,00044.1000 (1) UNLESS OTHERWISE INDICATED, ALL TRANSACTIONS WERE EFFECTED ON THE NASDAQ STOCK MARKET. (2) PRICE EXCLUDES COMMISSION.
